Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/14/2020. It is noted, however, that applicant has not filed a certified copy of the CN202011094544.0 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-8,12-18, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Mignot (U.S. Pub. No, 2019/0318928), hereinafter referred to as "Mignot".

Mignot shows, with respect to claim #1, forming method of a semiconductor structure, comprising: providing a base (fig. #8, item 1) (paragraph 0040), comprising a target layer (fig. #8, item 2a) configured to form a target pattern (paragraph 0058); forming mandrel lines (fig. #2, item 3, 5 6, 7) that extend along a first direction (paragraph 0044, 0046) and are arranged at intervals along a second direction on the base, wherein the second direction is perpendicular to the first direction, and wherein opposite sidewalls of adjacent mandrel lines in the second direction are a first sidewall and a second sidewall (fig. #3, paragraph 0049); forming a sacrificial spacer (fig. #4&5, item 9) on a sidewall of the mandrel line (paragraph 0051); forming a sacrificial layer extending along the first direction on a part of the base between adjacent sacrificial spacers, wherein the sacrificial layer covers a sidewall of a sacrificial spacer located on the first sidewall, and is spaced apart from a sacrificial spacer located on the second sidewall (fig. #4&5, item 9; paragraph 0051); forming a filling layer (fig. #6, item 11) on the base exposed by the mandrel line, the sacrificial spacer, and the sacrificial layer (paragraph 0055); removing the sacrificial layer, to form an opening in the filling layer; removing the sacrificial spacer (fig. #6, item 11), wherein the opening and the first sidewall form a trench (paragraph 0057); forming a mask spacer (Fig. 8 item 3&4) on a sidewall of the trench (paragraph 0050), wherein the mask spacer is further filled between the sidewall of the mandrel line and the filling layer, and the mask spacer located on the sidewall of the trench forms a first groove (paragraph 0050); forming a second groove running through the filling layer between the sidewall of the trench and the mask spacer located on the second sidewall (fig. #12; paragraph 0062); removing the mandrel line, to form a third groove, wherein a cutting layer is formed in at least one of the third groove, the second groove, and the first groove, and the cutting layer cuts the corresponding groove along the first direction (fig. #13; paragraph 0063); and patterning the target layer below the third groove, the second groove, and the first groove using the cutting layer, the mask spacer, and the filling layer as a mask, to form the target pattern (fig. #15&16; paragraph 0065). 

Mignot shows, with respect to claim #2, a method wherein: a first cutting layer (fig. #6, item 11; also, Below, fig. #EX1, item FL1) is formed in the first groove (Below, fig. #EX1, item FG1) (paragraph 0057); and the first cutting layer is formed in the first groove after the first groove is formed and before the second groove (Below, fig. #EX2, item SG2) is formed and the mandrel line is removed (paragraph 0056-0058).

[AltContent: textbox (Blocking Groove; BG)][AltContent: arrow][AltContent: textbox (First Groove; FG1)]
[AltContent: textbox (First cut layer; FL1)][AltContent: textbox (Second cut layer; SL2)][AltContent: textbox (Second Groove; SG2)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (EX2)][AltContent: textbox (EX1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    415
    535
    media_image1.png
    Greyscale
			 
    PNG
    media_image2.png
    295
    379
    media_image2.png
    Greyscale




Mignot shows, with respect to claim #3, a method wherein the step of forming the first cutting layer comprises: forming, on the filling layer (fig. #6, item 11), a support layer (fig. #6, item 12) covering the mask spacer (paragraph 0056-0058), the mandrel line (fig. #2, item 3 ,5 6, 7), and the first groove; forming, in the support layer, a first blocking groove (fig. #12, item 17) that extends along the second direction and spans the first groove (paragraph 0061); forming the first cutting layer in the first blocking groove; and removing the support layer (paragraph 0062).

Mignot shows, with respect to claim #4, a method wherein: the first blocking groove (fig. #12, item 17) further spans adjacent mask spacers, the mandrel line, and the filling layer along the second direction (paragraph 0061-0062); and the step of forming the first cutting layer in the first blocking groove comprises: filling a cutting material layer (fig. #11, item 17) in the first blocking groove, wherein the cutting material layer further covers the support layer (paragraph 0061); and removing the cutting material layer located on the support layer, the mask spacer, the mandrel line, and the filling layer, and retaining a part of the cutting material layer located in the first blocking groove as the first cutting layer (fig. #12, item 17; paragraph 0061-0062).

Mignot shows, with respect to claim #5, a method wherein: a second cutting layer is formed in the second groove; in the step of forming the filling layer, the filling layer comprises a preset area located between a sidewall of the sacrificial layer and the sacrificial spacer located on the second sidewall, to form the second groove; and the second cutting layer running through a part of the filling layer in the preset area along the second direction is formed after the filling layer is formed and before the second groove is formed, wherein the second cutting layer cuts the filling layer in the preset area along the first direction (fig. #12, item 17; paragraph 0061-0062).

Mignot shows, with respect to claim #6, a method further comprising: forming a second blocking groove running through the filling layer in the preset area along the second direction after the filling layer is formed and before the mask spacer is formed (paragraph 0056-0058), wherein the step of forming the second cutting layer comprises: in the step of forming the mask spacer, mask spacers located in the second blocking groove are in contact with each other, and the mask spacers filled in the second blocking groove are used as the second cutting layer (fig. #12, item 17; paragraph 0061-0062).

Mignot shows, with respect to claim #7, a method wherein: the second blocking groove (Below, fig. EX1, item BG) is formed after the sacrificial layer and the sacrificial spacer are removed and before the mask spacer is formed (paragraph 00061); in the step of removing the sacrificial layer, a gap is formed between the sidewall of the mandrel line and the filling layer (paragraph 0062-0063); and the step of forming the second blocking groove comprises: forming, on the filling layer, a pattern definition layer covering the mandrel line (paragraph 0061), wherein the pattern definition layer is further filled in the gap and the trench (paragraph 0061); forming, in the pattern definition layer, a cutting opening spanning the filling layer in the preset area, the trench, the mandrel line, and the gap along the second direction (paragraph 0061); removing, using the pattern definition layer as a mask, the filling layer exposed by the cutting opening, and forming the second blocking groove in the filling layer in the preset area; and removing the pattern definition layer (paragraph 0062).

Mignot shows, with respect to claim #8, a method wherein: a third cutting layer (Below, fig. EX3, item TL3) is formed in the third groove (Below, fig. EX2, item G3); and the third cutting layer running through the mandrel line along the second direction is formed after the mandrel line is formed and before the mandrel line is removed, wherein the third cutting layer cuts the mandrel line along the first direction (paragraph 0061).






[AltContent: textbox (Groove #2; G2)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove #1; G1)]
[AltContent: arrow][AltContent: textbox (Groove #3; G3)][AltContent: arrow][AltContent: textbox (Third cut layer area; TL3)]
[AltContent: textbox (EX3)]
    PNG
    media_image3.png
    310
    421
    media_image3.png
    Greyscale



Mignot shows, with respect to claim #12, a method wherein: the target layer (fig. #2, item 2) is a dielectric layer (paragraph 0042), and the target pattern is an interconnect trench (fig. #8, item 2)(paragraph 0058); and the forming method of a semiconductor structure further comprises: forming an interconnect line in the interconnect trench after the interconnect trench is formed (paragraph 0066).

Mignot shows, with respect to claim #13, semiconductor structure, comprising: a base, comprising a target layer configured to form a target pattern (fig. #8, item 1) (paragraph 0040); mandrel lines, located on the base, wherein the mandrel lines extend along a first direction and are arranged at intervals along a second direction, wherein the second direction is perpendicular to the first direction (fig. #2, item 3, 5 6, 7) (paragraph 0044, 0046), and opposite sidewalls (fig. #5, item 9) of adjacent mandrel lines in the second direction are a first sidewall and a second sidewall (paragraph 0051); a filling layer (fig. #6, item 11), located on the base exposed by the mandrel lines, wherein a trench running through a part of the filling layer is formed between adjacent mandrel lines in the second direction, and the trench exposes the first sidewall and is spaced apart from the second sidewall (paragraph 0055); a mask spacer (fig. #5, item 9), located on a sidewall of the trench and between a sidewall of the mandrel line (Fig. 8 item 3&4) and the filling layer (Fig. 8 item 17) (paragraph 0050-0051), wherein the mask spacer located on the sidewall of the trench forms a first groove  (fig. #12) (paragraph 0062); a second groove (Below, Fig. #EX4, item G4), running though the filling layer (Below, Fig. #EX4, item 9) the first groove and the mask spacer located on the second sidewall, wherein the mandrel line (Below, Fig. #EX4, item 3) is configured to occupy space for forming a third groove (Below, Fig. #EX5, item G3) (paragraph 0062); and a cutting layer (Below, fig. EX5 , item CL1), running through at least one of the mandrel lines, the second groove, and the first groove along the second direction, wherein the cutting layer is configured to cut the corresponding groove along the first direction (paragraph 0066).






[AltContent: textbox (Groove #2; G2)]
[AltContent: textbox (Groove #1; G1)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Filing layer; FL4)]
[AltContent: textbox (-Mass Spacer)][AltContent: textbox (EX4)]
    PNG
    media_image3.png
    310
    421
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove #3; G3)]
[AltContent: arrow][AltContent: textbox (Cutting layer; CL1)][AltContent: textbox (EX5)]
    PNG
    media_image4.png
    316
    418
    media_image4.png
    Greyscale

Mignot shows, with respect to claim #14, a structure wherein the cutting layer comprises a first cutting layer (Above, fig. EX5 , item CL1) located in the first groove, and the first cutting layer cuts the first groove along the first direction (paragraph 0062).

Mignot shows, with respect to claim #15, a structure wherein the cutting layer (Above, fig. EX5 , item CL1) comprises a second cutting layer located in the second groove, and the second cutting layer cuts the second groove along the first direction (paragraph 0062). 

Mignot shows, with respect to claim #16, a structure wherein the second cutting layer is formed by mask spacers whose sidewalls are in contact with each other (paragraph 0060). 

Mignot shows, with respect to claim #17, a structure wherein the cutting layer comprises a third cutting layer (Above, fig. EX5 , item G3) running through the mandrel line along the second direction, and the third cutting layer cuts the mandrel line along the first direction (paragraph 0062). 
Mignot shows, with respect to claim #18, a structure  wherein: a third blocking groove (Above, fig. EX5 , item G3) running through the mandrel line along the second direction is formed in the mandrel line, the mask spacer (Above, fig. EX5 , item 9) is located in the third blocking groove, and the mask spacers in the third blocking groove are in contact with each other and used as a third cutting layer (paragraph 0062).

Mignot shows, with respect to claim #20, a structure wherein the target layer is a dielectric layer, and the target pattern is an interconnect trench (fig. #8, item 2;paragraph 0040-0042)(fig. #8&9, item 9, paragraph 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #19 is/are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mignot (U.S. Pub. No, 2019/0318928), hereinafter referred to as "Mignot".

Mignot shows, with respect to claim #19, a structure wherein the dual layer mandrel structures (paragraph 0038) may consist of SiON and wherein the blocking layer (fig. #19, item 21) may consist of an organic planarization layer (OPL) (paragraph 0068).

The Examiner notes that Mignot does not explicitly state that the mandrel layers and the blocking layers are constructed of the same materials. However, the Examiner notes that OPL, which is used by Mignot to construct the blocking layers materials may include carbon, hydrogen, oxygen, and optionally nitrogen, fluorine, and silicon. Therefore, the Examiner takes the position that it would have been obvious to one of ordinary skill in the art to choose a combination of the OPL configuration to match that of the mandrel structures, as taught by Mignot with the motivation that this allows etching of specific areas to be performed simultaneously as taught by Mignot. 

Allowable Subject Matter
Claim #9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #9
The step of forming the mask spacer, mask spacers located in the third blocking groove are in contact with each other, and the mask spacers located in the third blocking groove are used as the third cutting layer; or the step of forming the third cutting layer comprises: performing ion doping on a part of the mandrel line after the mandrel line is formed and before the mandrel line is removed



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/28/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815